Exhibit 10.3

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

THIS AMENDED AND RESTATED SECURITY AGREEMENT is dated as of July 12, 2005,
between GREAT PLAINS ETHANOL, LLC, a South Dakota limited liability company
(“Borrower”), and AGCOUNTRY FARM CREDIT SERVICES, FLCA (“Lender”).

 

WHEREAS, Borrower and Lender entered into a Credit Agreement dated as of
June 19, 2002, pursuant to which Lender, subject to the terms and conditions
contained therein, made loans to Borrower; and

 

WHEREAS, as a condition precedent to Lender’s making any loans to Borrower under
the Credit Agreement dated June 19, 2002, that Borrower execute and deliver to
Lender a security agreement; and

 

WHEREAS, Borrower granted security interests in favor of Lender pursuant to the
terms of a Security Agreement dated June 19, 2002; and

 

WHEREAS, Borrower has entered into an Amended and Restated Credit Agreement
dated as of the date hereof (as amended and in effect from time to time, the
“Credit Agreement”) with Lender, pursuant to which Lender, subject to the terms
and conditions contained therein, is to make additional loans and accommodations
to Borrower; and

 

WHEREAS, it is a condition precedent to Lender’s making such additional loans
and accommodations to Borrower under the Credit Agreement that Borrower execute
and deliver to Lender a security agreement in substantially the form hereof; and

 

WHEREAS, Borrower wishes to grant security interests in favor of Lender as
herein provided.

 

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Borrower and Lender agree as follows:

 

1.                                      Definitions.  All capitalized terms
which are not defined herein shall have the respective meanings provided for in
the Credit Agreement.  The term “State” as used herein means the State of North
Dakota.  All terms defined in Article 9 of the Uniform Commercial Code of the
State and used herein shall have the same meanings as specified therein. The
term “Event of Default” as used herein means any Event of Default described or
listed in the Credit Agreement, including the failure of Borrower to pay or
perform any of the Obligations as and when due to be paid or performed under the
terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

2.                                      Grant of Security Interest.  Borrower
hereby grants to Lender, to secure the payment and performance in full of all of
the Obligations, a security interest in, and pledges and assigns to Lender, the
following properties, assets and rights of Borrower, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds (including casualty
insurance proceeds) and products thereof (all of the same being hereinafter
called the “Collateral”): all personal and fixture property of every kind and
nature including without limitation all goods (including inventory, equipment
and any accessions thereto), instruments (including notes), documents, accounts
(including health-care-insurance receivables), chattel paper (whether tangible
or electronic), deposit accounts, letter-of-credit rights (whether or not the
letter of credit is evidenced by a writing), commercial tort claims, securities
and all other investment property, supporting obligations, any other contract
rights or rights to the payment of money (including without limitation all
United States Department of Agriculture payments and Commodity Credit
Corporation payments such as payments related to the bioenergy program described
at 7 C.F.R. Part 1424), including without limitation all management contracts,
supply contracts, off-take contracts, all railroad, trucking and other
transportation contracts, and all power contracts, insurance claims and
proceeds, tort claims, and all general intangibles including, without
limitation, all payment intangibles, patents, patent applications, trademarks,
trademark applications, trade names, copyrights, copyright applications,
software, engineering drawings, service marks, customer lists, goodwill, and all
licenses, permits, agreements of any kind or nature pursuant to which Borrower
possesses, uses or has authority to possess or use property (whether tangible or
intangible) of others or others possess, use or have authority to possess or use
property (whether tangible or intangible) of Borrower, and all recorded data of
any kind or nature, regardless of the medium of recording including, without
limitation, all software, writings, plans, specifications and schematics. 
Lender acknowledges that the attachment of its security interest in any
commercial tort claim as original collateral is subject to Borrower’s compliance
with Section 4.07.

 


3.                                      AUTHORIZATION TO FILE FINANCING
STATEMENTS.  BORROWER HEREBY IRREVOCABLY AUTHORIZES LENDER AT ANY TIME AND FROM
TIME TO TIME TO FILE IN ANY UNIFORM COMMERCIAL CODE JURISDICTION ANY INITIAL
FINANCING STATEMENTS AND AMENDMENTS THERETO THAT (A) INDICATE THE COLLATERAL
(I) AS ALL ASSETS OF BORROWER OR WORDS OF SIMILAR EFFECT, REGARDLESS OF WHETHER
ANY PARTICULAR ASSET COMPRISED IN THE COLLATERAL FALLS WITHIN THE SCOPE OF
ARTICLE 9 OF THE UNIFORM COMMERCIAL CODE OF THE STATE OR SUCH JURISDICTION, OR
(II) AS BEING OF AN EQUAL OR LESSER SCOPE OR WITH GREATER DETAIL, AND
(B) CONTAIN ANY OTHER INFORMATION REQUIRED BY ARTICLE 9 OF THE UNIFORM
COMMERCIAL CODE OF THE STATE OR ANY OTHER STATE FOR THE SUFFICIENCY OR FILING
OFFICE ACCEPTANCE OF ANY FINANCING STATEMENT OR AMENDMENT, INCLUDING (I) WHETHER
BORROWER IS AN ORGANIZATION, THE TYPE OF ORGANIZATION AND ANY ORGANIZATION
IDENTIFICATION NUMBER ISSUED TO BORROWER AND, (II) IN THE CASE OF A FINANCING
STATEMENT FILED AS A FIXTURE FILING OR INDICATING COLLATERAL AS AS-EXTRACTED
COLLATERAL OR TIMBER TO BE CUT, A SUFFICIENT DESCRIPTION OF REAL PROPERTY TO
WHICH THE COLLATERAL RELATES.  BORROWER AGREES TO FURNISH ANY SUCH INFORMATION
TO LENDER PROMPTLY UPON REQUEST.  BORROWER ALSO RATIFIES ITS AUTHORIZATION FOR
LENDER TO HAVE FILED IN ANY UNIFORM COMMERCIAL CODE JURISDICTION ANY LIKE
INITIAL FINANCING STATEMENTS OR AMENDMENTS THERETO IF FILED PRIOR TO THE DATE
HEREOF.

 

2

--------------------------------------------------------------------------------


 


4.                                      OTHER ACTIONS.  FURTHER TO INSURE THE
ATTACHMENT, PERFECTION AND FIRST PRIORITY OF, AND THE ABILITY OF LENDER TO
ENFORCE, LENDER’S SECURITY INTEREST IN THE COLLATERAL, BORROWER AGREES, IN EACH
CASE AT BORROWER’S OWN EXPENSE, TO TAKE THE FOLLOWING ACTIONS WITH RESPECT TO
THE FOLLOWING COLLATERAL:


 

4.01.                     Notes and Tangible Chattel Paper.  If Borrower shall
at any time hold or acquire any notes or tangible chattel paper, Borrower shall
forthwith endorse, assign and deliver the same to Lender, accompanied by such
instruments of transfer or assignment duly executed in blank as Lender may from
time to time specify.

 

4.02.                     Deposit Accounts.  For each deposit account that
Borrower at any time opens or maintains, Borrower shall, at Lender’s request and
option, pursuant to an agreement in form and substance satisfactory to Lender,
either (a) cause the depositary bank to agree to comply at any time with
instructions from Lender to such depositary bank directing the disposition of
funds from time to time credited to such deposit account, without further
consent of Borrower, or (b) arrange for Lender to become the customer of the
depositary bank with respect to the deposit account, with Borrower being
permitted, only with the consent of Lender, to exercise rights to withdraw funds
from such deposit account.  The provisions of this paragraph shall not apply to
(i) any deposit account for which Borrower, the depositary bank and Lender have
entered into a cash collateral agreement specially negotiated among Borrower,
the depositary bank and Lender for the specific purpose set forth therein,
(ii) deposit accounts for which Lender is the depositary and (iii) deposit
accounts specially and exclusively used for payroll, payroll taxes and other
employee wage and benefit payments to or for the benefit of Borrower’s salaried
employees.

 

4.03.                     Investment Property.  If Borrower shall at any time
hold or acquire any certificated securities, Borrower shall forthwith endorse,
assign and deliver the same to Lender, accompanied by such instruments of
transfer or assignment duly executed in blank as Lender may from time to time
specify.  If any securities now or hereafter acquired by Borrower are
uncertificated and are issued to Borrower or its nominee directly by the issuer
thereof, Borrower shall immediately notify Lender thereof and, at Lender’s
request and option, pursuant to an agreement in form and substance satisfactory
to Lender, either (a) cause the issuer to agree to comply with instructions from
Lender as to such securities, without further consent of Borrower or such
nominee, or (b) arrange for Lender to become the registered owner of the
securities.  If any securities, whether certificated or uncertificated, or other
investment property now or hereafter acquired by Borrower are held by Borrower
or its nominee through a securities intermediary or commodity intermediary,
Borrower shall immediately notify Lender thereof and, at Lender’s request and
option, pursuant to an agreement in form and substance satisfactory to Lender,
either (i) cause such securities intermediary or (as the case may be) commodity
intermediary to agree to comply with entitlement orders or other instructions
from Lender to such securities intermediary as to such securities or other
investment property, or (as the case may be) to apply any value distributed on
account of any commodity contract as directed by Lender to such commodity
intermediary, in each case

 

3

--------------------------------------------------------------------------------


 

without further consent of Borrower or such nominee, or (ii) in the case of
financial assets or other investment property held through a securities
intermediary, arrange for Lender to become the entitlement holder with respect
to such investment property, with Borrower being permitted, only with the
consent of Lender, to exercise rights to withdraw or otherwise deal with such
investment property.  The provisions of this paragraph shall not apply to any
financial assets credited to a securities account for which Lender is the
securities intermediary.

 

4.04.                     Collateral in the Possession of a Bailee.  If any
goods are at any time in the possession of a bailee, Borrower shall promptly
notify Lender thereof and, if requested by Lender, shall promptly obtain an
acknowledgment from the bailee, in form and substance satisfactory to Lender,
that the bailee holds such Collateral for the benefit of Lender and shall act
upon the instructions of Lender, without the further consent of Borrower.

 

4.05.                     Electronic Chattel Paper and Transferable Records.
  If Borrower at any time holds or acquires an interest in any electronic
chattel paper or any “transferable record,” as that term is defined in
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act, or in Section 16 of the Uniform Electronic Transactions Act as in effect in
any relevant jurisdiction, Borrower shall promptly notify Lender thereof and, at
the request of Lender, shall take such action as Lender may reasonably request
to vest in Lender control, under Section 9-105 of the Uniform Commercial Code,
of such electronic chattel paper or control under Section 201 of the Federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record.  Lender agrees with Borrower
that Lender will arrange, pursuant to procedures satisfactory to Lender and so
long as such procedures will not result in Lender’s loss of control, for
Borrower to make alterations to the electronic chattel paper or transferable
record permitted under UCC Section 9-105 or, as the case may be, Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or
Section 16 of the Uniform Electronic Transactions Act for a party in control to
make without loss of control, unless an Event of Default has occurred and is
continuing or would occur after taking into account any action by Borrower with
respect to such electronic chattel paper or transferable record.

 

4.06.                     Letter-of-Credit Rights.  If Borrower is at any time a
beneficiary under a letter of credit now or hereafter issued in favor of
Borrower, Borrower shall promptly notify Lender thereof and, at the request and
option of Lender, Borrower shall, pursuant to an agreement in form and substance
satisfactory to Lender, either (i) arrange for the issuer and any confirmer of
such letter of credit to consent to an assignment to Lender of the proceeds of
any drawing under the letter of credit or (ii) arrange for Lender to become the
transferee beneficiary of the letter of credit.

 

c4.07                  Commercial Tort Claims.  If Borrower shall at any time
hold or acquire a commercial tort claim, Borrower shall immediately notify
Lender in a writing signed by

 

4

--------------------------------------------------------------------------------


 

Borrower of the brief details thereof and grant to Lender in such writing a
security interest therein and in the proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance satisfactory to
Lender.

 

4.08                        Other Actions as to any and all Collateral. 
Borrower further agrees to take any other action reasonably requested by Lender
to insure the attachment, perfection and first priority of, and the ability of
Lender to enforce, Lender’s security interest in any and all of the Collateral
including, without limitation, (a) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the Uniform
Commercial Code, (b) causing Lender’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Lender to enforce, Lender’s
security interest in such Collateral, (c) complying with any provision of any
statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of Lender to enforce, Lender’s security interest in such
Collateral, (d) obtaining governmental and other third party consents and
approvals, including without limitation any consent of any licensor, lessor or
other person obligated on Collateral, (e) obtaining waivers from mortgagees and
landlords in form and substance satisfactory to Lender and (f) taking all
actions required by any earlier versions of the Uniform Commercial Code or by
other law, as applicable in any relevant Uniform Commercial Code jurisdiction,
or by other law as applicable in any foreign jurisdiction.

 

5.                                      Relation to Other Security Documents.
The provisions of this Agreement supplement the provisions of any real estate
mortgage or deed of trust granted by Borrower to Lender and securing the payment
or performance of any of the Obligations.  Nothing contained in any such real
estate mortgage or deed of trust shall derogate from any of the rights or
remedies of Lender hereunder.

 

6.                                      Representations and Warranties
Concerning Borrower’s Legal Status.  Borrower represents and warrants to Lender
as follows: (a) Borrower’s exact legal name is that indicated on the signature
page hereof, (b) Borrower is a limited liability company organized under the
laws of the State of South Dakota, (c) Borrower’s organizational identification
number is DL003422, (d) Borrower’s tax payer identification number is 46-0459188
and (e) Borrower’s place of business, chief executive office, as well as mailing
address is 27716 – 462nd Avenue, Chancellor, South Dakota  57015.

 

7.                                      Covenants Concerning Borrower’s Legal
Status.   Borrower covenants with Lender as follows:  (a) without providing at
least 30 days prior written notice to Lender, Borrower will not change its name,
its place of business or, if more than one, chief executive office, or its
mailing address or organizational identification number if it has one, (b) if
Borrower does not have an organizational identification number and later obtains
one, Borrower shall forthwith notify Lender of such organizational
identification number, and (c) Borrower will not change its type of
organization, jurisdiction of organization or other legal structure.

 

5

--------------------------------------------------------------------------------


 

8.                                      Representations and Warranties
Concerning Collateral, Etc.  Borrower further represents and warrants to Lender
as follows:  (a) Borrower is the owner of the Collateral, free from any adverse
lien, security interest or other encumbrance, except for the security interest
created by this Agreement and other liens permitted by the Credit Agreement,
(b) to the extent that any of the Collateral constitutes, or is the proceeds of,
“farm products” as defined in Section 9-102(a)(34) of the Uniform Commercial
Code of the State or any other relevant state, Borrower has taken all required
acts to ensure that Lender’s security interest in such Collateral is first and
prior, (c) none of the account debtors or other persons obligated on any of the
Collateral is a governmental authority subject to the Federal Assignment of
Claims Act or like federal, state or local statute or rule in respect of such
Collateral, (d) Borrower holds no commercial tort claim except as set forth on
Schedule 8(d) and (e) Borrower has at all times operated its business in
compliance with all applicable provisions of the federal Fair Labor Standards
Act, as amended, and with all applicable provisions of federal, state and local
statutes and ordinances dealing with the control, shipment, storage or disposal
of hazardous materials or substances.

 

9.                                      Covenants Concerning Collateral, Etc. 
Borrower further covenants with Lender as follows:  (a) the Collateral, to the
extent not delivered to Lender pursuant to Section 4, will be kept at those
locations listed on Schedule 9(a) and Borrower will not remove the Collateral
from such locations, without providing at least 30 days prior written notice to
Lender, (b) except for the security interest herein granted and liens permitted
by the Credit Agreement, Borrower shall be the owner of the Collateral free from
any lien, security interest or other encumbrance, and Borrower shall defend the
same against all claims and demands of all persons at any time claiming the same
or any interests therein adverse to Lender, (c) Borrower shall not pledge,
mortgage or create, or suffer to exist a security interest in the Collateral in
favor of any person other than Lender except for liens permitted by the Credit
Agreement, (d) Borrower will keep the Collateral in good order and repair and
will not use the same in violation of law or any policy of insurance thereon,
(e) Borrower will permit Lender, or its designee, to inspect the Collateral at
any reasonable time, wherever located, (f) Borrower will pay promptly when due
all taxes, assessments, governmental charges and levies upon the Collateral or
incurred in connection with the use or operation of such Collateral or incurred
in connection with this Agreement, (g) Borrower will continue to operate, its
business in compliance with all applicable provisions of the federal Fair Labor
Standards Act, as amended, and with all applicable provisions of federal, state
and local statutes and ordinances dealing with the control, shipment, storage or
disposal of hazardous materials or substances, and (h) Borrower will not sell or
otherwise dispose, or offer to sell or otherwise dispose, of the Collateral or
any interest therein except for (i) sales of inventory and licenses of general
intangibles in the ordinary course of business and (ii) sales or other
dispositions of obsolescent items of equipment in the ordinary course of
business consistent with past practices and permitted by the Credit Agreement.

 

10.                               Insurance.

 

10.01.              Maintenance of Insurance.  Borrower will maintain with
financially sound and reputable insurers insurance with respect to its
properties and business against such casualties and contingencies as shall be in
accordance with general practices of businesses engaged in similar activities in
similar geographic areas.  Such insurance shall

 

6

--------------------------------------------------------------------------------


 

be in such minimum amounts that Borrower will not be deemed a co-insurer under
applicable insurance laws, regulations and policies and otherwise shall be in
such amounts, contain such terms, be in such forms and be for such periods as
may be reasonably satisfactory to Lender.  In addition, all such insurance shall
be payable to Lender as loss payee under a standard loss payee clause.  Without
limiting the foregoing, Borrower will (i) keep all of its physical property
insured with casualty or physical hazard insurance on an “all risks” basis, with
electronic data processing coverage, with a full replacement cost endorsement
and in an amount equal to 100% of the full replacement cost of such property,
(ii) maintain all such workers’ compensation or similar insurance as may be
required by law and (iii) maintain, in amounts and with deductibles equal to
those generally maintained by businesses engaged in similar activities in
similar geographic areas, general public liability insurance against claims of
bodily injury, death or property damage occurring, on, in or about the
properties of Borrower; business interruption insurance; and product liability
insurance.

 

10.02.              Insurance Proceeds.  The proceeds of any casualty insurance
in respect of any casualty loss of any of the Collateral shall, subject to the
rights, if any, of other parties with a prior interest in the property covered
thereby, (i) so long as no Default or Event of Default has occurred and is
continuing and to the extent that the amount of such proceeds is less than
$25,000, be disbursed to Borrower for direct application by Borrower solely to
the repair or replacement of Borrower’s property so damaged or destroyed and
(ii) in all other circumstances, be held by Lender as cash collateral for the
Obligations.  Lender may, at its sole option, disburse from time to time all or
any part of such proceeds so held as cash collateral, upon such terms and
conditions as Lender may reasonably prescribe, for direct application by
Borrower solely to the repair or replacement of Borrower’s property so damaged
or destroyed, or Lender may apply all or any part of such proceeds to the
Obligations with the Commitments (if not then terminated) being reduced by the
amount so applied to the Obligations.

 

10.03.              Notice of Cancellation, etc.   All policies of insurance
shall provide for at least 30 days prior written cancellation notice to Lender. 
In the event of failure by Borrower to provide and maintain insurance as herein
provided, Lender may, at its option, provide such insurance and charge the
amount thereof to Borrower.  Borrower shall furnish Lender with certificates of
insurance and policies evidencing compliance with the foregoing insurance
provision.

 

11.                               Collateral Protection Expenses; Preservation
of Collateral.

 

11.01.              Expenses Incurred by Lender.  In its discretion, Lender may
discharge taxes and other encumbrances at any time levied or placed on any of
the Collateral, make repairs thereto and pay any necessary filing fees or, if
the debtor fails to do so, insurance premiums.  Borrower agrees to reimburse
Lender on demand for any and all expenditures so made.  Lender shall have no
obligation to Borrower to make any such expenditures, nor shall the making
thereof relieve Borrower of any default.

 

7

--------------------------------------------------------------------------------


 

11.02.              Lender’s Obligations and Duties.  Anything herein to the
contrary notwithstanding, Borrower shall remain liable under each contract or
agreement comprised in the Collateral to be observed or performed by Borrower
thereunder.  Lender shall not have any obligation or liability under any such
contract or agreement by reason of or arising out of this Agreement or the
receipt by Lender of any payment relating to any of the Collateral, nor shall
Lender be obligated in any manner to perform any of the obligations of Borrower
under or pursuant to any such contract or agreement, to make inquiry as to the
nature or sufficiency of any payment received by Lender in respect of the
Collateral or as to the sufficiency of any performance by any party under any
such contract or agreement, to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to Lender or to which Lender may be entitled at any time or
times.  Lender’s sole duty with respect to the custody, safe keeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the Uniform Commercial Code of the State or otherwise, shall be to deal with
such Collateral in the same manner as Lender deals with similar property for its
own account.

 

12.                               Securities and Deposits.  Lender may at any
time at its option, transfer to itself or any nominee any securities
constituting Collateral, receive any income thereon and hold such income as
additional Collateral or apply it to the Obligations.  Whether or not any
Obligations are due, Lender may demand, sue for, collect, or make any settlement
or compromise which it deems desirable with respect to the Collateral. 
Regardless of the adequacy of Collateral or any other security for the
Obligations, any deposits or other sums at any time credited by or due from
Lender to Borrower may at any time be applied to or set off against any of the
Obligations then due and owing.

 

13.                               Notification to Account Debtors and Other
Persons Obligated on Collateral.     If a Default or an Event of Default shall
have occurred and be continuing, Borrower shall, at the request of Lender,
notify account debtors and other persons obligated on any of the Collateral of
the security interest of Lender in any account, chattel paper, general
intangible, instrument or other Collateral and that payment thereof is to be
made directly to Lender or to any financial institution designated by Lender as
Lender’s agent therefor, and Lender may itself, if a Default or an Event of
Default shall have occurred and be continuing beyond the applicable cure period,
if any, without notice to or demand upon Borrower, so notify account debtors and
other persons obligated on Collateral.  After the making of such a request or
the giving of any such notification, Borrower shall hold any proceeds of
collection of accounts, chattel paper, general intangibles, instruments and
other Collateral received by Borrower as trustee for Lender without commingling
the same with other funds of Borrower and shall turn the same over to Lender in
the identical form received, together with any necessary endorsements or
assignments.  Lender shall apply the proceeds of collection of accounts, chattel
paper, general intangibles, instruments and other Collateral received by Lender
to the Obligations, such proceeds to be immediately entered after final payment
in cash or other immediately available funds of the items giving rise to them.

 

8

--------------------------------------------------------------------------------


 

14.                               Power of Attorney.

 

14.01.              Appointment and Powers of Lender.  Borrower hereby
irrevocably constitutes and appoints Lender and any officer or agent thereof,
with full power of substitution, as its true and lawful attorneys-in-fact with
full irrevocable power and authority in the place and stead of Borrower or in
Lender’s own name, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of
this Agreement and, without limiting the generality of the foregoing, hereby
gives said attorneys the power and right, on behalf of Borrower, without notice
to or assent by Borrower, to do the following:

 

(a)                                  upon the occurrence and during the
continuance of an Event of Default beyond the applicable cure period, if any,
generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral in such manner as is consistent with
the Uniform Commercial Code of the State and as fully and completely as though
Lender were the absolute owner thereof for all purposes, and to do at Borrower’s
expense, at any time, or from time to time, all acts and things which Lender
deems necessary to protect, preserve or realize upon the Collateral and Lender’s
security interest therein, in order to effect the intent of this Agreement, all
as fully and effectively as Borrower might do, including, without limitation,
(i) the filing and prosecuting of registration and transfer applications with
the appropriate federal or local agencies or authorities with respect to
trademarks, copyrights and patentable inventions and processes, (ii) upon
written notice to Borrower, the exercise of voting rights with respect to voting
securities, which rights may be exercised, if Lender so elects, with a view to
causing the liquidation in a commercially reasonable manner of assets of the
issuer of any such securities and (iii) the execution, delivery and recording,
in connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and

 

(b)                                 to the extent that Borrower’s authorization
given in Section 3 is not sufficient, to file such financing statements with
respect hereto, with or without Borrower’s signature, or a photocopy of this
Agreement in substitution for a financing statement, as Lender may deem
appropriate and to execute and/or file in Borrower’s name such financing
statements and amendments thereto and continuation statements which may require
Borrower’s signature.

 

14.02.              Ratification by Borrower.  To the extent permitted by law,
Borrower hereby ratifies all that said attorneys shall lawfully do or cause to
be done by virtue hereof This power of attorney is a power coupled with an
interest and shall be irrevocable.

 

14.03.              No Duty on Lender.  The powers conferred on Lender hereunder
are solely to protect its interests in the Collateral and shall not impose any
duty upon it to

 

9

--------------------------------------------------------------------------------


 

exercise any such powers.  Lender shall be accountable only for the amounts that
it actually receives as a result of the exercise of such powers and neither it
nor any of its officers, directors, employees or agents shall be responsible to
Borrower for any act or failure to act, except for Lender’s own gross negligence
or willful misconduct.

 

15.                               Remedies.  If an Event of Default shall have
occurred and be continuing beyond the applicable cure period, if any, Lender
may, without notice to or demand upon Borrower, declare this Agreement to be in
default, and Lender shall thereafter have in any jurisdiction in which
enforcement hereof is sought, in addition to all other rights and remedies, the
rights and remedies of a secured party under the Uniform Commercial Code of the
State or of any jurisdiction in which Collateral is located, including, without
limitation, the right to take possession of the Collateral, and for that purpose
Lender may, so far as Borrower can give authority therefor, enter upon any
premises on which the Collateral may be situated and remove the same therefrom. 
Lender may in its discretion require Borrower to assemble all or any part of the
Collateral at such location or locations within the jurisdictions of Borrower’s
principal office(s) or at such other locations as Lender may reasonably
designate.  Unless the Collateral is perishable or threatens to decline speedily
in value or is of a type customarily sold on a recognized market, Lender shall
give to Borrower at least ten Business Days prior written notice of the time and
place of any public sale of Collateral or of the time after which any private
sale or any other intended disposition is to be made.  Borrower hereby
acknowledges that ten Business Days prior written notice of such sale or sales
shall be reasonable notice.  In addition, Borrower waives any and all rights
that it may have to a judicial hearing in advance of the enforcement of any of
Lender’s rights hereunder, including, without limitation, its right following an
Event of Default to take immediate possession of the Collateral and to exercise
its rights with respect thereto.

 

16.                               Standards for Exercising Remedies.  To the
extent that applicable law imposes duties on Lender to exercise remedies in a
commercially reasonable manner, Borrower acknowledges and agrees that it is not
commercially unreasonable for Lender (a) to fail to incur expenses reasonably
deemed significant by Lender to prepare Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition, (b) to fail to obtain third party consents
for access to Collateral to be disposed of, or to obtain or, if not required by
other law, to fail to obtain governmental or third party consents for the
collection or disposition of Collateral to be collected or disposed of, (c) to
fail to exercise collection remedies against account debtors or other persons
obligated on Collateral or to remove liens or encumbrances on or any adverse
claims against Collateral, (d) to exercise collection remedies against account
debtors and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
persons, whether or not in the same business as Borrower, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of

 

10

--------------------------------------------------------------------------------


 

assets in wholesale rather than retail markets, (j) to disclaim disposition
warranties, (k) to purchase insurance or credit enhancements to insure Lender
against risks of loss, collection or disposition of Collateral or to provide to
Lender a guaranteed return from the collection or disposition of Collateral, or
(l) to the extent deemed appropriate by Lender, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist
Lender in the collection or disposition of any of the Collateral.  Borrower
acknowledges that the purpose of this Section 16 is to provide non-exhaustive
indications of what actions or omissions by Lender would not be commercially
unreasonable in Lender’s exercise of remedies against the Collateral and that
other actions or omissions by Lender shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 16. 
Without limitation upon the foregoing, nothing contained in this Section 16
shall be construed to grant any rights to Borrower or to impose any duties on
Lender that would not have been granted or imposed by this Agreement or by
applicable law in the absence of this Section 16.

 

17.                               No Waiver by Lender, etc.  Lender shall not be
deemed to have waived any of its rights upon or under the Obligations or the
Collateral unless such waiver shall be in writing and signed by Lender.  No
delay or omission on the part of Lender in exercising any right shall operate as
a waiver of such right or any other right.  A waiver on any one occasion shall
not be construed as a bar to or waiver of any right on any future occasion.  All
rights and remedies of Lender with respect to the Obligations or the Collateral,
whether evidenced hereby or by any other instrument or papers, shall be
cumulative and may be exercised singularly, alternatively, successively or
concurrently at such time or at such times as Lender deems expedient.

 

18.                               Suretyship Waivers by Borrower.  Borrower
waives demand, notice, protest, notice of acceptance of this Agreement, notice
of loans made, credit extended, Collateral received or delivered or other action
taken in reliance hereon and all other demands and notices of any description. 
With respect to both the Obligations and the Collateral, Borrower assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as Lender may deem advisable.  Lender shall have no duty as
to the collection or protection of the Collateral or any income thereon, nor as
to the preservation of rights against prior parties, nor as to the preservation
of any rights pertaining thereto beyond the safe custody thereof as set forth in
Section 11.02. Borrower further waives any and all other suretyship defenses.

 

19.                               Marshaling.  Lender shall not be required to
marshal any present or future collateral security (including but not limited to
this Agreement and the Collateral) for, or other assurances of payment of, the
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights, however existing or arising. 
To the extent that it lawfully may, Borrower hereby agrees that it will not
invoke any law relating to the marshalling of collateral which might cause delay
in or impede the enforcement of Lender’s rights under this Agreement

 

11

--------------------------------------------------------------------------------


 

or under any other instrument creating or evidencing any of the Obligations or
under which any of the Obligations is outstanding or by which any of the
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, Borrower hereby irrevocably waives the benefits of
all such laws.

 

20.                               Proceeds of Dispositions; Expenses.  Borrower
shall pay to Lender on demand any and all expenses, including reasonable
attorneys’ fees and disbursements, incurred or paid by Lender in protecting,
preserving or enforcing Lender’s rights under or in respect of any of the
Obligations or any of the Collateral.  After deducting all of said expenses, the
residue of any proceeds of collection or sale of the Obligations or Collateral
shall, to the extent actually received in cash, be applied to the payment of the
Obligations in such order or preference as Lender may determine, proper
allowance and provision being made for any Obligations not then due.  Upon the
final payment and satisfaction in full of all of the Obligations and after
making any payments required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the
Uniform Commercial Code of the State, any excess shall be returned to Borrower,
and Borrower shall remain liable for any deficiency in the payment of the
Obligations.

 

21.                               Overdue Amounts.  Until paid, all amounts due
and payable by Borrower hereunder shall be a debt secured by the Collateral and
shall bear, whether before or after judgment, interest at the rate of interest
for overdue principal set forth in the Credit Agreement.

 

22.                               Governing Law; Consent to Jurisdiction.  THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE.  Borrower agrees that any suit for the enforcement of this Agreement
may be brought in the courts of the State or any federal court sitting therein
and consents to the non-exclusive jurisdiction of such court.  Borrower hereby
waives any objection that it may now or hereafter have to the venue of any such
suit or any such court or that such suit is brought in an inconvenient court.

 

23.                               Waiver of Jury Trial.  THE PARTIES WAIVE THEIR
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS HEREUNDER
OR THE PERFORMANCE OF ANY SUCH RIGHTS OR OBLIGATIONS.  Except as prohibited by
law, Borrower waives any right which it may have to claim or recover in any
litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages.  Borrower (i) certifies that neither Lender nor any
representative, agent or attorney of Lender has represented, expressly or
otherwise, that Lender would not, in the event of litigation, seek to enforce
the foregoing waivers and (ii) acknowledges that, in entering into the Credit
Agreement and the other loan documents to which Lender is a party, Lender is
relying upon, among other things, the waivers and certifications contained in
this Section 23.

 

24.                               Miscellaneous.  The headings of each
section of this Agreement are for convenience only and shall not define or limit
the provisions thereof.  This Agreement and all rights and obligations hereunder
shall be binding upon Borrower and its respective successors

 

12

--------------------------------------------------------------------------------


 

and assigns, and shall inure to the benefit of Lender and its successors and
assigns.  If any term of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Agreement shall be construed and be enforceable as if
such invalid, illegal or unenforceable term had not been included herein. 
Borrower acknowledges receipt of a copy of this Agreement.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWER:

 

 

 

GREAT PLAINS ETHANOL, LLC

 

 

 

 

 

 

 

 

By:

/s/ Darrin Ihnen

 

 

 

Name:

Darrin Ihnen

 

 

Title:

President

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

AGCOUNTRY FARM CREDIT SERVICES, FLCA

 

 

 

 

 

 

 

 

 

 

By:

/s/ Randolph L. Aberle

 

 

 

Name:

Randolph L. Aberle

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

Schedule 8(d)

 

Tort Claims

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 9(a)

 

27716 – 462nd Avenue, Chancellor, South Dakota  57015

 

--------------------------------------------------------------------------------